Per Curiam.

The irregularities - complained of should have been specified in the order to show cause why the attachment granted herein should not he vacated. This the appellant failed to do and we think there is nothing for us to review upon this appeal. Rule 27, General Rules of Practice.
If, however, said rule does not apply to this instance, as appellant contends, then we have to say that a careful perusal of the papers upon 'which the said warrant was obtained, convinces us that they contained more than sufficient facts to justify the issuance of said warrant. ■ »
The order appealed from is affirmed, with costs.
Present: Fitzsimons, Oh. J., and McCarthy, J.
Order affirmed, with costs.